                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

 U.S.A. vs. Larry Earl Dye                                                    Docket No. 5:98-CR-37-4BO

                                Petition for Action on Supervised Release

 COMES NOW Michael Torres, U.S. Probation Officer of the court, presenting a petition for modification
 of the Judgment and Commitment Order of Larry Earl Dye, who, upon an earlier plea of guilty to 21 U.S.C.
 §§ 846 and 84l(a)(l), Conspiracy to Distribute and Possess with Intent to Distribute Cocaine Base (Crack),
 Cocaine Powder, Heroin, and Marijuana, was sentenced by the Honorable James C. Fox, Senior U.S.
 District Judge, on December 7, 1998, to the custody of the Bureau of Prisons for a term of 360 months. It
 was further ordered that upon release from imprisonment the defendant be placed on supervised release for
 a period of 60 months. On January 24, 2000, the imprisonment sentence was reduced to 270 months.

    Larry Earl Dye was released from custody on April 13, 2018, at which time the term of supervised
release commenced. On April 26, 2018, the defendant tested positive for cocaine. The defendant was
verbally reprimanded, was given a cognitive behavioral intervention, and was referred to substance abuse
treatment. The court agreed to continue the defendant's supervision. On August 28, 2018, the defendant
committed a Driving While Licensed Revoked offense in Cumberland County. The defendant admitted to
the conduct and was verbally reprimanded and instructed not to drive until he was properly licensed. The
court agreed to continue defendant's supervision. On September 29, 2018, the defendant committed a
Driving While Licensed Revoked offense in Cumberland County. The defendant admitted to the conduct
and was verbally reprimanded and instructed not to drive until he was properly licensed. The defendant
committed to obtaining a lawyer to help assist in obtaining a legal driver's license. The court agreed to
continue the defendant's supervision.

  RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
  FOLLOWS: The defendant submitted a urine screen on October 3, 2018, that was positive for opiate use.
  When confirmed with the results, the defendant admitted to the opiate use on or about September 27, 2018.
  As a result of this use, he has been instructed to increase his substance abuse treatment sessions with his
· counselor. As a punitive sanction for this conduct, we are recommending that the conditions of supervision
  be made to include 90 days curfew restriction with electronic monitoring.

        The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       90 consecutive days. The defendant is restricted to their residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.
Larry Earl Dye
Docket No. 5:98-CR-37-4BO
Petition For Action
Page2
Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Eddie J. Smith                                   Isl Michael Torres
Eddie J. Smith                                       Michael Torres
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone:9103542534
                                                     Executed On: October 16, 2018

                                      ORDER OF THE COURT

Considered and ordered this    /  ~    day of tf/)   ~                    , 2018, and ordered filed and
made a part of the record~s
                         in the above cas~.


~·
T ence W. Boyle
Chief U.S. District Judge     ·
